Title: General Orders, 10 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Tuesday March 10th 1778.
KnoltonKittery Kendal.


The month’s extra pay and for the month of December may be received tomorrow at the Pay-Master General’s, who has been prevented from paying it this day, agreeable to yesterday’s after orders.
At a General Court-Martial whereof Coll Tupper was President (March 8th 1778) Lieutt Tipton of 12th Virginia Regiment tried for embezzling the Country Clothing drawn for the soldiery in the Company to which he belongs; Secondly, for taking a Blanket from William Smith a Fifer in the said Company, by which means he suffered much with cold. The Court are of Opinion that Lieutt Tipton is not guilty of the Charges exhibited against him and do acquit him.
The Commander in Chief confirms the Opinion and orders Lieutt Tipton to be discharged from his arrest.
At a Brigade Court Martial whereof Majr Buckhart was President, March 6th 1778—Mr Robinson Adjutant of 13th Virginia Regiment tried (with his consent) for encouraging a soldiers wife to sell liquors in General Muhlenbergh’s Brigade without leave, also for taking the liquors after they were seized by order of the Commanding Officer of the Brigade and saying it should not be taken away and for repeatedly geting drunk & behaving in an ungentlemanlike manner.
The Court are of opinion that Mr Robinson is guilty of detaining and using liquors seiz’d by Order of the Commander of the Brigade and saying it should not be taken away & sentenced to be reprimanded in Brigade Orders for so doing, but acquit him of the other charges. The Commander in Chief approves the sentence and orders it to take place as soon as may be.

 
At a General Court-Martial whereof Coll Bradley was President (March 3rd 1778) Lieutt French tried for refusing in positive terms to do duty when properly warned; The Court are of opinion that Lieutt French is not guilty of the charge exhibited against him and do acquit him. The Commander in Chief confirms the opinion and orders his discharge from arrest.

At a Brigade Court Martial in the Artillery whereof Lieutt Coll Strohbogh was President March 8th 1778, Thomas Coshall and Samuel Burris of Coll Lamb’s Regiment of Artillery tried for desertion—The Prisoners plead guilty, confessing their intention to desert to the enemy & were sentenced to receive 500 lashes each on their bare backs well laid on. The Commander in Chief disapproves the sentence as being illegal and orders them to be tried anew by a General Court-Martial.
